


117 HR 3596 IH: Lawrence J. Hackett, Jr., Vietnam Veterans Agent Orange Fairness Act
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3596
IN THE HOUSE OF REPRESENTATIVES

May 28, 2021
Mr. Katko (for himself and Mr. Lamb) introduced the following bill; which was referred to the Committee on Veterans' Affairs

A BILL
To direct the Secretary of Veterans Affairs to establish a task force on Agent Orange exposure.


1.Short titleThis Act may be cited as the Lawrence J. Hackett, Jr., Vietnam Veterans Agent Orange Fairness Act. 2.Department of Veterans Affairs task force on Agent Orange exposure (a)EstablishmentThe Secretary of Veterans Affairs shall establish a task force to assess and make recommendations about the care and compensation that should be provided to veterans who have been exposed to Agent Orange, their spouses, and multiple generations of their offspring.
(b)CompositionThe task force shall be composed of the following: (1)The Secretary of Veterans Affairs.
(2)The Under Secretary of Veterans Affairs for Benefits. (3)The Under Secretary of Veterans Affairs for Health.
(4)At least one representative from the Institute of Medicine. (5)Individuals selected by the Secretary who represent veterans’ service organizations recognized by the Secretary for the representation of veterans under section 5902 of title 38, United States Code.
(6)Such other individuals selected by the Secretary who represent such other organizations and institutions as the Secretary considers appropriate. (c)DutiesThe duties of the task force are as follows:
(1)To make recommendations to establish a program to be known as the Agent Orange Illness Compensation Program to provide an exposed veteran, or eligible survivor of that veteran if the veteran is deceased, a lump sum payment for the injury, illness, or death of that veteran. (2)To make recommendations for the establishment of a coordinated, ongoing, national outreach and education campaign using such means as direct mail, on-line media, social media, and traditional media to communicate information about Agent Orange exposures and health conditions to veterans who are affected by incidents of toxic exposures and their families.
(3)To make recommendations for compensation and health care for individuals with Spina Bifida, birth defects, or other illnesses who are the children or descendants of members of the Armed Forces who served in the Republic of Vietnam or in or near the demilitarization zone in Korea during certain time periods determined by the task force. (4)To make recommendations for the establishment of a unified policy to deal with the consequences of exposure to hazardous materials in the military.
(d)DurationThe task force established under subsection (a) shall terminate not later than two years after the date on which the task force is established under such subsection. (e)Reports (1)Submittal of reportNot later than one year after the date of the establishment of the task force, the Secretary of Veterans Affairs shall submit to Congress a report on the findings of the task force this section.
(2)Assessment of implementationNot later than 120 days after the termination of the task force, the Secretary shall submit to Congress a report containing the assessment of the Secretary regarding the implementation of the findings of the task force. (f)Definition of Agent OrangeIn this section, the term Agent Orange means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

